The questions discussed in appellant's brief are such only as could be brought to our attention for decision by a bill of exceptions.
A purported bill of exceptions appears in the record which was not presented to nor approved and signed by the presiding judge. It is stated by appellant, who is, himself, an attorney, that he had depended upon one of the attorneys who represents him in this appeal and has filed a brief in his behalf to attend to the presentation of the bill of exceptions to the presiding judge. But, even so, this does not dispense with the requirements of the law and the rules of this court that bills of exceptions must be presented to the presiding judge for approval within the time allowed by the trial court for that purpose. The purported bill of exceptions was never presented to the trial judge at any time.
There is no bill of exceptions by bystanders, nor was there occasion for one, as the trial judge did not fail or refuse to sign and approve the bill of exceptions appearing in the transcript. Sections 1546 and 1547, Pope's Digest.
As no error appears upon the face of the record, the judgment must be affirmed, and it is so ordered.
HUMPHREYS and MEHAFFY, JJ., dissent.